DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Application
Claims 1-3 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 07/30/2020 are acknowledged.  Claim 1 is amended. Claims under consideration in the instant office action are claims 1-3.
Applicant’s arguments, filed 07/30/2020, with respect to claims 1-3 have been fully considered and are persuasive.  The rejection of claims 1-3 has been withdrawn. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
No prior art or combination of prior art was found to disclose or suggest the instant claimed invention directed to a mating disruption method comprising step of starting to apply a mating disruptant after mating and oviposition of imagoes of the first generation of an insect pest are substantially over and before imagoes of the second generation of the insect pest emerge, with neither the use of the mating disruptant nor the use of an insecticide against the first generation.
The closest prior art, Ogawa teaches a mating disruption method against insects belonging to the family Tortricidae by using a mating disruptant whose natural sex pheromone composition is substantially free of an alcohol and comprises one or more acetates, where the disruptant comprises the one or more acetate, wherein an amount of each of the alcohol or alcohols is from 0.5 to 10% by weight relative to an amount of each deriving acetate.

Thus, there would be no reason one skilled in the art at the time the invention was made would disrupt mating against insects belonging to the family Tortricidae by using a mating disruptant whose natural sex pheromone composition is substantially free of an alcohol and comprises one or more acetates, where the disruptant comprises the one or more acetate, wherein an amount of each of the alcohol or alcohols is from 0.5 to 10% by weight relative to an amount of each deriving acetate based on the prior art references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Notice of Allowance.”

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Andrew Lee/
Examiner, Art Unit 1628

/SAVITHA M RAO/Primary Examiner, Art Unit 1629